Case: 17-12910   Date Filed: 12/05/2017   Page: 1 of 4


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 17-12910
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 3:17-cv-00242-WKW-TFM



JOSEPH WILSON,

                                                          Petitioner-Appellant,

                                  versus

WARDEN,
ATTORNEY GENERAL, STATE OF ALABAMA,

                                                      Respondents-Appellees.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Alabama
                     ________________________

                            (December 5, 2017)

Before MARCUS, ROSENBAUM, and JULIE CARNES, Circuit Judges.

PER CURIAM:
               Case: 17-12910     Date Filed: 12/05/2017   Page: 2 of 4


      Petitioner Joseph Wilson, an Alabama prisoner proceeding pro se, appeals

the district court’s dismissal of his habeas corpus petition filed pursuant to 28

U.S.C. § 2254. The court dismissed the § 2254 petition for lack of jurisdiction

because it was an unauthorized second or successive petition. After careful

review, we affirm.

I.    BACKGROUND

      In November 2004, Petitioner filed a § 2254 petition in the Middle District

of Alabama, challenging his 2001 state convictions for six counts of theft by

deception. The district court dismissed Petitioner’s § 2254 petition as time-barred

and Petitioner did not appeal.

      In the meantime, Petitioner also filed a § 2254 petition, challenging his 2003

state convictions for two counts of theft by deception. The district court dismissed

the petition with prejudice and denied Petitioner a certificate of appealability. We

also denied Petitioner a certificate of appealability.

      In April 2017, Petitioner filed the § 2254 petition that is the subject of the

present appeal. In that petition, he challenged his 2001 and 2003 theft-by-

deception convictions. A magistrate judge issued a Report and Recommendation

(“R&R”), recommending that the petition be dismissed for lack of subject matter

jurisdiction under 28 U.S.C. § 2244(b)(3)(A) because Petitioner had not sought

permission from our Court to file a successive habeas petition. Over Petitioner’s


                                           2
                 Case: 17-12910        Date Filed: 12/05/2017        Page: 3 of 4


objection, the district court adopted the R&R and dismissed the § 2254 petition

without prejudice.

II.    DISCUSSION 1

       We review de novo whether a petition for a writ of habeas corpus is second

or successive. Stewart v. United States, 646 F.3d 856, 858 (11th Cir. 2011); see

also Rozzelle v. Sec’y, Fla. Dep’t of Corr., 672 F.3d 1000, 1009 (11th Cir. 2012)

(reviewing the district court’s dismissal of a 28 U.S.C. § 2254 petition de novo). A

state prisoner who has previously filed a § 2254 petition in federal court must

obtain authorization from our Court before filing a “second or successive”

collateral attack on the same conviction. 28 U.S.C. § 2244(b)(3)(A). Absent such

authorization, a district court lacks jurisdiction to consider a successive § 2254

petition and must dismiss it. Tompkins v. Sec’y Dep’t of Corr., 557 F.3d 1257,

1259 (11th Cir. 2009).

       Petitioner’s present § 2254 petition challenges his 2001 and 2003 state

convictions for theft by deception. Petitioner already filed § 2254 petitions

challenging the same 2001 and 2003 convictions, both of which were dismissed

with prejudice. See Guenther v. Holt, 173 F.3d 1328, 1329 (11th Cir. 1999)


1
  We note that a certificate of appealability was not required for this appeal. See Hubbard v.
Campbell, 379 F.3d 1245, 1247 (11th Cir. 2004) (concluding that a certificate of appealability is
not necessary to appeal a district court’s dismissal for lack of subject matter jurisdiction because
such an order does not constitute “a final order in a habeas corpus proceeding” for purposes of
28 U.S.C. § 2253(c)).


                                                 3
                Case: 17-12910       Date Filed: 12/05/2017       Page: 4 of 4


(explaining that a subsequent § 2254 petition is second or successive if the first

petition was denied or dismissed with prejudice); see also Jordan v. Sec’y, Dep’t of

Corr., 485 F.3d 1351, 1353 (11th Cir. 2007) (indicating that a petition dismissed as

untimely is considered to be with prejudice for purposes of § 2244(b)(3)(A)).

Because Petitioner failed to obtain authorization from our Court before filing his

§ 2254 petition in the district court, the district court lacked jurisdiction to consider

his claims and was required to dismiss the petition. See Tompkins, 557 F.3d at

1259. Accordingly, the district court’s dismissal of Petitioner’s § 2254 petition is

AFFIRMED. 2




2
  Petitioner also filed a request with our Court for leave to file a second or successive § 2254
petition, but we denied that request because Petitioner failed to meet the requirements under 28
U.S.C. § 2244(b)(2). See In re Wilson, case no. 17-12149, manuscript op. at 2–3 (11th Cir. June
27, 2017) (denying Petitioner’s application for leave to file a second or successive habeas
petition based on his 2001 and 2003 state convictions for theft by deception).
                                               4